DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-13 and 16-18 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 2-4: While acceptable as is, it appears claims 3 and 4 should depend on claim 2 since claims 3 and 4 further narrow the limitation introduced in claim 2. 
Regarding claims 5-7: While acceptable as is, it appears claims 6 and 7 should depend on claim 5 since claims 6 and 7 further narrow the limitation introduced in claim 5. 
Regarding claims 8-9: Claim 9 recites “the compressed nitrogen gas stream”, this limitation has already been introduced in claim 8.  Thus, it appears claim 9 should depend on claim 8, and was examined as such.
Regarding claims 10-11: While acceptable as is, it appears claim 11 should depend on claim 10 since claim 11 further narrows the limitation introduced in claim 10. 
Also, the last line of claim 11 recites “a 24 volts DC”, it appears ‘a’ should be deleted. 
Regarding claims 12-13: While acceptable as is, it appears claim 13 should depend on claim 12 since claim 13 further narrows the limitation introduced in claim 12.
Regarding claims 16-18: Claims 17 and 18 each recite “the control cabinet”, which has already been introduced in claim 16.  Thus, it appears claim 18 should depend on claim 17 and claim 17 should depend on claim 16, and was examined as such. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard (US 2011/0041501), in view of Hudak et al. (“Hudak”; US 2016/0226413) and Williams et al. (“Williams”; US 2017/0350318).
Regarding claim 1: Gerard discloses a power generation method comprising: 
introducing a compressed gas stream (via C.A.E.S.) into an expander turbine (CAT-G, Fig. 1), 
expanding the compressed nitrogen gas stream within the expander turbine, thereby producing a rotational mechanical output (as this is the purpose of the turbine, shown in more detail in Fig. 2), 
introducing the rotational mechanical output into a power generator coupled to the expander turbine, thereby producing an electrical output (‘ELECTRICAL POWER OUTPUT’).
Gerard does not explicitly disclose a man-portable backup generator or a nitrogen gas stream.
However, Hudak teaches a man portable back up generator (paragraph 0064). 
And Williams discloses used nitrogen as a process gas (paragraph 0016).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Gerard to be a portable back up, as disclosed by Hudak, in order to back up a power grid, and to utilize nitrogen, as disclosed by Williams, in order to design an efficient system. 
Regarding claims 2-4: Gerard discloses the expander turbine and power generator but does not explicitly disclose a combined weight of less than 75, 50, or 35 lb.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the weight of the turbine and generator to be an optimum value in order to ensure the system meets operator needs. 
Regarding claims 5-7: Gerard discloses the expander turbine and power generator but does not explicitly disclose overall dimensions of less than 20, 15, or 10 inches in width, depth, and height.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the dimensions of the turbine and generator to be an optimum value in order to ensure the system meets operator needs. 
Regarding claim 8: Gerard modified by Williams discloses a compressed nitrogen gas stream, Gerard further discloses the compressed gas stream is provided by a compressed storage tank (C.A.E.S.).
Regarding claim 9: Gerard modified by Williams discloses a compressed nitrogen gas stream, Gerard further discloses the compressed nitrogen gas stream is provided by a pipeline (via “’GLOBAL’ AIR RESERVOIR).
Regarding claims 10-13: Gerard disclose an electrical output but does not explicitly disclose the electrical output is less than 30 or 24 volts DC or approximately 250 watts DC or approximately 125 watts or approximately 5 amps DC.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the output of the generator to be an optimum value in order to ensure the system meets operator needs. 
Regarding claim 14: Gerard discloses an expander turbine but does not explicitly disclose the expander turbine is a scroll-type expander.
However, Williams discloses the expander turbine is a scroll-type expander (paragraph 0016 – note, while Williams discloses a scroll-type compressor, the technology is the same, it’s just a matter of the direction of input and output).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the expander turbine of Gerard to be a scroll-type, as disclosed by Williams, in order to design an efficient turbine. 
Regarding claim 15: Gerard modified by Williams and Hudak disclose a nitrogen gas stream powered backup generator and thus, further disclose during normal / standby operation the compressed nitrogen stream is not allowed to enter the expander turbine and the electrical output is zero (as power is provided by the grid, the nitrogen generator is not needed), and 
during a loss of local power, the compressed nitrogen stream is allowed to enter the expander turbine and the electrical output satisfies local demand (as the generator requires the nitrogen gas stream to generate electricity).
Regarding claim 16: Gerard discloses an electrical output but does not explicitly disclose the electrical output is used to provide power to a control cabinet.
However, Hudak discloses the electrical output is used to provide power to a control cabinet (6, Fig. 3, paragraph 0032). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electrical output of Gerard to power the control cabinet of Hudak in order to better control the generator (paragraph 0036). 
Regarding claim 17: Gerard discloses the expander turbine and power generator but does not explicitly disclose the expander turbine and power generator are permanently installed in the control cabinet.
However, Hudak discloses a control cabinet for housing generator systems (Fig. 3), resulting in the expander turbine and power generator are permanently installed in the control cabinet.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the expander and generator of Gerard to be housed in the control cabinet of Hudak in order to provide safe storage for an emergency backup system (paragraph 0064).
Regarding claim 18: Gerard modified by Williams discloses a nitrogen gas stream, Gerard further discloses the expander turbine produces a low-pressure exhaust stream (inherent since the expander reduced the pressure of the gas), but does not explicitly disclose the exhaust is used to purge the control cabinet.
However, Hudak discloses the exhaust is used to purge the control cabinet (via 80 – the exhaust is provided to then expelled from the cabinet, resulting in purging the cabinet).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the exhaust of Gerard to purge the cabinet in order to effectively dispose of the exhaust. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832